Barclay, J., (concurring).
The assessment of a proper sum as compensation for pain and suffering, in an action at law, involves the decision of a question of fact, and as such it belongs to the triers of fact, subject to review by the trial judge, under the constitution of Missouri, which attempts to preserve inviolate the right of trial by jury.
The nature of the issue as one of fact is not changed by reason of the extent of error which the-trial court may make respecting it. So the law has been declared in many jurisdictions governed by constitutional principles similar to our own.
The supreme court of the United States (in Railroad v. Fraloff, (1879) 100 U. S. 31) has said:
“No error of law appearing upon the record, this court cannot reverse the judgment because, upon examination of the evidence, we may be of the opinion that the jury should have returned a verdict for a less *341¡amount. If the jury acted upon a gross mistake of facts, or were governed by some improper influence or bias, the remedy.therefor rested with the court below, under its general power to set aside the verdict. But that court finding that the verdict was abundantly sustained by the evidence, and that there was no ground to suppose that the jurj7 had not performed their duty impartially and justly, refused to disturb the verdict, and overruled a motion for new trial. Whether its action, in that particular, was erroneous or not, our power is restricted by the constitution to the determination of the questions of law arising upon the record. Our authority does not extend to a re-examination of facts which have been tried by the jury under instructions correctly defining the legal rights of parties.”
To the same purport are many other precedents, of which but a few will be cited. Hovey v. Brown (1879), 59 N. H. 114; Nelson v. Railroad (1886), 13 Ore. 141; Chicago Cab Co. v. Havelick (1889), 131 Ill. 179; Hunn v. Railroad (1889), 78 Mich. 513; Steele v. Railroad (1878), 11 S. C. 589; Vallo v. Express Co. (1892), 147 Penn. St. 404; Link v. Sheldon (1892), 136 N. Y. 5.
It is unnecessary now to go further by way of indicating my nonconcurrence in so much of the last para•graph of the opinion of my learned brother Brace as intimates the right of the supreme court to review findings of fact as to the amount of damages in actions of ■this sort. The judgment in the case at bar has not been disturbed, and that conclusion is in accord with the views just stated.